DeCARLO, Judge
(dissenting):
I respectfully dissent. I do not find an unreasonable search and seizure. Reasona*558bleness should be determined by the facts and circumstances surrounding each case. It is my belief that it is not unreasonable for a deputy sheriff, investigating a theft at the home of accused, to make the following inquiry of his wife and grandmother:
“I asked them where Lloyd put the fish boxes and his wife said she didn’t know ■ if he brought anything in and the grandmother said he put something back of the house.”
We must not forget that the articles seized were not private or ordinary personal effects, but stolen goods. The difference in the degree of protection afforded private property rightfully possessed and articles such as counterfeit money, customs contraband, and stolen goods in whose regulation or destruction the public has a legitimate interest, has been emphasized by the Supreme Court of the United States. Boyd v. United States, 116 U.S. 616, 6 S.Ct. 524, 29 L.Ed. 746; Carroll v. United States, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543.
This distinction does not sanction an invasion of the right of privacy in the home. It is a persuasive factor in considering whether the individual’s right of privacy renders unreasonable the removal of stolen property from an open shed situated less than a hundred feet from the rear of the house, and in open view.
Clearly, under the facts, the deputy had sufficient probable cause to be in the position where he viewed the stolen fish boxes. As he testified on direct examination, the boxes were in plain sight when he went around the house. The purpose of his actions was only to verify information given him by appellant’s wife and grandmother.
“A search implies a prying into hidden places for that which is concealed and that the object searched for has been hidden or intentionally put out of the way. While it has been said that ordinarily searching is a function of sight, it is generally held that the mere looking at that which is open to view is not a ‘search’.”
79 C.J.S. Searches and Seizures § 1, page 775, Kelley v. State, 39 Ala.App. 572, 105 So.2d 687.
This by no stretch of the imagination could be a search.